Dibell, J.
Malcus Q. Lindquist died in Bed Wing on March 25, 1917. He left a will. The appellant, Anna C. Lindquist, is his wife. She consented in writing to the will at the time of its execution. After Lindquist’s death she filed in the probate court a rescission of ,her consent and an election to take under the statute.
Upon appeal from the probate court the district court found that Mrs. Lindquist was fully advised as to the extent of her husband’s property and of her rights under the law and acted with intelligent knowledge of the situation when she consented to the will.
The sufficiency of the evidence to sustain this finding is the only question. The law as to a consent is stated in State v. Probate Court of Hennepin County, 129 Minn. 442, 152 N. W. 845, L.R.A. 1915E, 815, and cases cited. Counsel did not disagree upon the law. They disagree as to the propriety of the finding made by the district court.
Lindquist left a son 14 years old by a former marriage and a son three years old by the appellant. He had property valued at something in excess of $40,000'. He had a three-story building in Bed Wing, the upper story of which he occupied, and this' building constituted the homestead. It was valued at $13,000. The estimated annual income from all his property was $2,400 or $2,500.
The will, after two minor bequests, devised all the testator’s property to the Security Loan & Trust Company of Bed Wing in trust. One-third of the net income of all the property was to be paid to the widow during her life. Each of the boys was to have a like one-third, but so long as they lived with their mother during minority she was to be paid for their care out of their portion of the income. Comfortable provision was always to be made for the widow, and to that end resort might be had to the corpus of the estate. Hpon her death the property went to the two boys'in equal shares, and upon the death of either without issue the other took his share. ' -,
It is fairly gathered from the will that the testator had first in mind that comfortable support should be assured his wife and that his two *273boys should, eventually share equally in the residue of the property after her death: It was within his power to favor the son by his first wife if he chose. If he made no will his son by the appellant might gain, for he would inherit from his mother. The testator intended that neither should be favored. The terms of the will, and the situation of the beneficiaries, are important only as they give light upon the appellant’s consent to the will, and we have referred to them but briefly.
Mrs. Lindquist had a fair knowledge of her husband’s property. He had a jewelry store and she worked in it. She knew something of his different properties and the income from them. She was consulted by her husband in the making of the will. After one conference two bequests, one of $1,000 and one of $500, to her husband’s relatives, were reduced one-half. There is evidence that the will was read over to her and its meaning explained by counsel who prepared it. There is evidence that she was told that the estate would approach $50,000. There is evidence that she understood that the trust company would care for the property and that she expressed appreciation of being relieved of the management of it. It was understood some time before the making of the will that her husband would not live long, but there seems to have been no haste in its execution. After it was written, and shortly before it was executed, and after it was explained to the appellant by counsel, she was in conference with her husband for some little while with the will in her possession. She was apparently exercising her judgment. The homestead was an unusual one since it was a business block in which the law gave the widow a life estate, and the evidence is not entirely satisfactory as to definite information given her relative to her rights in it. But the general finding of the trial court finds sufficient support.
A careful consideration leads to the conclusion that the evidence sustains the finding. It seems that a finding either way would be sustained.
Affirmed.